  4:20-cv-03027-JMG-SMB Doc # 24 Filed: 12/01/20 Page 1 of 2 - Page ID # 209




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JOHNSON RECYCLING
SOLUTIONS LLC,
                                                         4:20-CV-3027
                   Plaintiff,

vs.

LARS BO LAURITZEN, KIM                                      ORDER
VANBAEK, KRISTIAN
SKANNERUP, MIL-TEK USA
RECYCLING AND WASTE
SOLUTIONS, INC., and MT
AMERICAS, INC.,

                   Defendants.

      This matter is before the Court on the defendants' motions to compel
arbitration and to stay proceedings pursuant to the Federal Arbitration Act, 9
U.S.C. § 1 et seq. (filing 11) and to supplement the record (filing 19), and the
Magistrate Judge's findings and recommendation (filing 23) recommending
that the motion to compel be granted and the motion to supplement the record
be denied as moot. The plaintiff has not objected to the findings and
recommendation, and 28 U.S.C. § 636(b)(1) provides for de novo review only
when a party objected to the magistrate's findings or recommendations. See
Peretz v. United States, 501 U.S. 923, 939 (1991). The failure to file an objection
eliminates not only the need for de novo review, but any review by the Court.
Thomas v. Arn, 474 U.S. 140, 149-51 (1985); United States v. Wise, 588 F.3d
531, 537 n.5 (8th Cir. 2009), see Daley v. Marriott Int'l, Inc., 415 F.3d 889, 893
(8th Cir. 2005). Accordingly,
4:20-cv-03027-JMG-SMB Doc # 24 Filed: 12/01/20 Page 2 of 2 - Page ID # 210




   IT IS ORDERED:

   1.    The Magistrate Judge's findings and recommendation (filing
         23) are adopted.


   2.    The defendants' motion to stay and to compel arbitration
         (filing 11) is granted.


   3.    The parties are directed to proceed to arbitration in
         accordance with the terms of the arbitration agreement.


   4.    The defendants' motion to supplement the record (filing 19)
         is denied as moot.


   5.    Every 90 days from the date of this order, counsel for the
         defendants shall file a report on the Court's docket which
         explains the current status of the pending arbitration.


   6.    The Clerk of the Court is directed to set an initial status
         report deadline of March 1, 2021.


   7.    The Clerk of the Court shall close this case for statistical
         purposes.


   Dated this 1st day of December, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge


                                   -2-
